DETAILED ACTION
Status of Claims:  
Claims 1-14, 16-21 and 24-25 are pending.
Claims 10 and 24-25 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 4, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Kolomayets on January 25, 2022.

The application has been amended as follows: 

Regarding claim 10:
replace “with said” in line 7 with –with--; 
replace “a source liquid” in line 8 with –a source liquid comprising the biological fluid--; 
replace “said source containers” in line 12 with –said multiple source containers--; 
replace “said flow paths” in line 12 with –said multiple flow paths--; and 
replace “of source liquid” in line 13 with –of the biological fluid--.
Regarding claim 11, replace “of priming solution” in line 2 with –of said priming solution--; replace “source containers” in line 3 with -- multiple source containers--.
Regarding claim 18, replace “of biological fluid” in line 3 with –of the biological fluid--.
Regarding claim 19, replace “of biological fluid” in line 3 with –of the biological fluid--.
Regarding claim 20, replace “Claim 15” in line 1 with –Claim 10--; replace “of biological fluid” in line 3 with –of the biological fluid--.

REASONS FOR ALLOWANCE
Claims 10-14, 16-21 and 24-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Harada, Min and Barry, Jr.

The prior art teaches an automated system for the processing of biological fluid comprising:
a. a reusable hardware unit comprising at least a separation device drive unit for receiving a single separation device, a plurality of pumps, and a controller; 

wherein said controller is configured to control flow of said priming solution by a number and sequence of deliveries of said priming solution communicating with said multiple source containers through said multiple flow paths based on at least the total number of said multiple source containers of the biological fluid; and wherein said controller is further configured to (i) allow for selection of either sequential delivery or simultaneous delivery of said priming solution to said multiple flow paths and said multiple source containers and to (ii) effect a pause in the selected delivery of said priming solution to allow for mixing of the priming solution with the source liquid in each of said multiple source containers, and to resume the selective delivery of said priming solution after the pause.

While the prior art teaches that the controller is configured to effect a pause, the prior art pause achieves a different operation than the claimed pause. The claimed invention requires the pause to be of the flow of the priming solution, however the Harada pause is a timed waiting operation which occurs between two sequential modes of a priming cycle, where the flow of the priming solution continues without pause during the waiting time. It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art controller to be configured to effect a pause in the flow of said priming solution of the selected delivery of said priming solution because the prior art does not teach or suggest as a whole, either alone or in combination, such a controller configuration, and therefore there is no motivation to make the change.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778